Exhibit 10.1
Execution Version
SEPARATION AGREEMENT
AND RELEASE
     This Separation Agreement and Release (“Agreement”) is entered into by and
between Spark Networks, Inc., a Delaware corporation (the “Company”), and Adam
Berger (“Executive”) with reference to the following:
     A. Executive has been employed by the Company and has served in the
position of Chief Executive Officer pursuant to the terms of that certain
Executive Employment Agreement dated as of February 12, 2007 and as amended by
Amendment No. 1 dated as of December 29, 2008 and Amendment No. 2 dated as of
December 29, 2010 (collectively, the “Employment Agreement”). Executive has also
served as Chairman of the Company’s Board of Directors.
     B. In connection with this Agreement and pursuant to and consistent with
the terms of the Employment Agreement, Executive and the Company (collectively
the “Parties”) desire to resolve fully and finally any and all claims and
disputes, whether known or unknown, which exist or could exist, arising out of
Executive’s employment with the Company and the cessation of that employment.
     THEREFORE, in consideration of the promises and mutual agreements set forth
below, and intending to be legally bound, it is agreed by the Parties as
follows:
     1. Cessation of Employment Relationship. Executive’s employment with the
Company will end on April 11, 2011 (the “Separation Date”), and Executive
acknowledges and agrees that Executive has been paid for all salary and wages
earned through the Separation Date, including all accrued but unused vacation
pay pursuant to the terms of the Employment Agreement. Executive will not be
eligible or entitled to receive any other payments or benefits from the Company
after the Separation Date except as expressly provided for in this Agreement
(including any related equity award agreements) and the Employment Agreement.
Executive will receive a COBRA notice and will be eligible to elect to self-pay
for continued medical coverage pursuant to applicable law. Executive understands
and agrees that the consideration provided in Section 2 below is in addition to
anything of value that Executive would otherwise be entitled to receive from the
Company and constitutes valid consideration in exchange for the releases and
other obligations set forth in this Agreement.
     2. Equity Awards. Executive acknowledges and agrees to the following terms
regarding his outstanding stock option grants as of the Separation Date:
     a. Executive holds vested incentive stock options to purchase a total of
46,722 shares of the Company’s common stock, which shall be exercisable
following the Separation Date in accordance with the terms of the applicable
Company stock plan and the option award agreements, including exercisability of
vested options twelve (12) months following termination of service as a board
member.
     b. The Executive holds vested non-qualified stock options to purchase a
total of 854,357 shares of the Company’s common stock, which shall be
exercisable following the Separation Date in accordance with the terms of the
applicable Company stock plan and the option award agreements, including
exercisability of vested options twelve (12) months following termination of
service as a board member.

1 of 6



--------------------------------------------------------------------------------



 



     c. All remaining unvested incentive stock options and non-qualified stock
options held by the Executive shall expire and no longer be exercisable as of
the Separation Date and Executive shall have no further right or interest in
such options.
Effective as of the Separation Date, the Compensation Committee of the Company’s
Board of Directors shall grant a non-qualified stock option to the Executive in
his capacity as a non-employee director to purchase up to 50,000 shares of the
Company’s common stock, with a per share exercise price equal to the “fair
market value” (as defined in the applicable Company stock plan) of the Company’s
stock as of the Separation Date (the “Director Option”). The Director Option
shall vest in four (4) equal annual installments beginning on the first
anniversary of the date of grant and will be subject to such other standard
terms and conditions as set forth in the Company stock plan and the option award
agreement. Furthermore, immediately following the Separation Date, Executive
will become eligible to receive the standard compensation currently in effect,
and as may be changed from time to time, as a member of the Board of Directors.
     3. Release of Company by Executive. Except for: (1) the consideration set
forth in this Agreement (including incorporation by reference of payments and
benefits under any related equity award agreements), (2) any claims, including
claims for rights to payment or other benefits, under any equity award
agreements entered into by the Executive for incentive or non-qualified options
for shares of the Company’s common stock (including those identified in
Section 2), and (3) any claims, including claims for indemnification and/or
advancement of expenses, arising under Section 13.2 of the Employment Agreement,
any indemnification agreement between Executive and the Company or under the
bylaws, certificate of incorporation of other similar governing document of the
Company, Executive, for himself and his heirs, successors and assigns, does
hereby waive, release, acquit and forever discharge the Company, and its
respective parents, subsidiaries, divisions, affiliates, and related entities or
companies, and all respective past and present owners, officers, directors,
executives, shareholders, members, partners, employees, agents, insurers,
attorneys, heirs, successors, and assigns, (collectively the “Released Parties”)
from any claims, complaints, actions, charges, complaints, grievances, causes of
action, suits, contracts, liabilities, and damages (including attorneys’ fees
and costs) (hereinafter collectively referred to as “claims”), of whatever
nature, whether known or unknown, which exist or could exist on Executive’s
behalf against the Released Parties as of the date of this Agreement, including
but not limited to, any and all claims based on tort, contract, wrongful
termination, public policy, retaliation, personal injury, emotional distress,
invasion of privacy, defamation, libel, slander, fraud, misrepresentation,
quantum meruit, or any other common law claims; any and all claims for wages,
salary, bonuses, commissions, overtime pay, premium pay, vacation pay, severance
pay, benefits, contributions or any other claims for compensation; any and all
claims for damages (including general, special, compensatory, consequential,
liquidated or punitive damages); any and all claims for costs, expenses,
attorneys’ fees, interest, civil or criminal penalties, waiting time penalties,
or any other available remedy; and any and all claims arising under any federal,
state, city and/or other governmental statute, law, regulation or ordinance
relating to employment, including but not limited to (as amended), Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Employment
Opportunity Act of 1972, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act, the California Labor Code and any applicable
Wage Order, the California Business and Professions Code, the California Family
Rights Act, and the California Fair Employment and Housing Act covering
discrimination, harassment and retaliation in employment on the basis of race,
color, religious creed, national origin, ancestry, physical or mental
disability, medical condition, military status, marital status, pregnancy,
family care leave, sex, sexual orientation, gender, age, or any other protected
basis.

2 of 6



--------------------------------------------------------------------------------



 



     4. Release of Executive by Company. As further consideration in connection
with this Agreement, and except for the obligations as set forth in this
Agreement, the Company, for itself and its corporate affiliates, subsidiaries
and parent companies, hereby waives, releases, acquits and forever discharges
Executive from any and all claims, complaints, actions, charges, complaints,
grievances, causes of action, suits, contracts, liabilities, and damages
(including attorneys’ fees and costs) (hereinafter collectively referred to as
“claims”), whether in law or in equity, of every kind and nature which Company
ever had or now has against Executive from the beginning of time to the date of
this Agreement, including, but not limited to, all employment related claims of
any kind and under any law; all statutory claims, including claims under the
California Labor Code and Government Code; all common law claims including, but
not limited to, actions in tort, defamation, invasion of privacy and breach of
contract; and all claims or damages, including economic, emotional distress, and
punitive damages, arising out of Executive’s employment with the Company under
any legal theory or any federal, state or local statute or ordinance of any kind
(including, for the avoidance of doubt, any claim related to the notice period
of termination of Executive’s employment under Section 8 of the Employment
Agreement); provided, however, that, notwithstanding the release language set
forth in this Section 4 by the Company, the releases described herein do not
apply to any claims by the Company against Executive for fraud. The Company is
not presently aware of any such claims against Executive, but expressly reserves
the right to bring such claims (if any) to the extent discovered in the future,
notwithstanding the release language contained in this Section 4 to the
contrary.
     5. Waiver of Unknown Claims. It is further understood and agreed by each
Party that as a condition of this Agreement, it hereby expressly waives and
relinquishes any and all claims, rights or benefits that the Party may have
under any applicable state or federal statutes that would otherwise limit the
Party’s ability to release unknown claims, including but not limited to
California Civil Code section 1542, which provides as follows:
     “A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.”
     In connection with such waiver and relinquishment, each Party hereby
acknowledges that it may hereafter discover claims or facts in addition to, or
different from, those which it now knows or believes to exist, but that it
expressly agrees to fully, finally and forever settle and release any and all
claims (pursuant to the terms of Section 3 in the case of Executive and
Section 4 in the case of the Company), known or unknown, suspected or
unsuspected, which exist or may exist on its’ behalf against Executive or the
Released Parties at the time of execution of this Agreement, including, but not
limited to, any and all claims relating to or arising from Executive’s
employment with Company and the cessation of that employment.
     6. Effective Date of Agreement. Executive agrees to the release of all
known and unknown claims, including expressly the waiver of any claims against
the Released Parties arising out of the Federal Age Discrimination in Employment
Act, 29 U.S.C. § 621, et seq. (“ADEA”), and in connection with such waiver, and
as provided by the Older Worker Benefit Protection Act, 29 U.S.C. § 626(f):
     a. Executive is hereby advised to consult with an attorney of Executive’s
choosing (and at Executive’s own expense) prior to signing this Agreement.
     b. Executive shall have a period of twenty-one (21) days from the date of
receipt of this Agreement in which to consider the terms of the Agreement.
Executive may sign this Agreement at any time during the twenty-one (21) day
period. If the

3 of 6



--------------------------------------------------------------------------------



 



Executive does not return the signed Agreement prior to the expiration of the
twenty-one (21) day period, then the offer of consideration set forth in this
Agreement shall be withdrawn.
     c. Executive may revoke this Agreement at any time during the first seven
(7) days following Executive’s execution of this Agreement, and this Agreement
and release shall not be effective or enforceable until the seven-day period has
expired. If Executive revokes this Agreement by notifying the Company of
Executive’s revocation at any time during the 7-day period, then this Agreement
shall not be effective or enforceable. Accordingly, the “Effective Date” of this
Agreement shall be on the eighth (8th) day after Executive signs the Agreement
and returns it to the Company, and provided that Executive does not revoke the
Agreement during the seven (7) day revocation period.
     7. No Admission of Liability. By entering into this Agreement, the Parties
make no admission that they have engaged, or are now engaging, in any wrongful
or unlawful conduct. The Parties understand and acknowledge that this Agreement
is not an admission of any liability or wrongdoing by either Party and shall not
be used or construed as such in any legal or administrative proceeding.
     8. Return of Company Property. As a condition of receiving the severance
payments provided by this Agreement and pursuant to the terms of the Employment
Agreement, Executive agrees to fully comply with the terms of section 10.2 of
the Employment Agreement (other than the return of Executive’s laptop computer,
which Executive shall be allowed to retain once it has been reviewed by the
Company’s Chief Information Officer).
     9. Confidentiality. Executive agrees to fully comply with all
confidentiality and non-disclosure agreements and policies of the Company
applicable to Executive, including the terms of the Employment Agreement,
effective both during and after the termination of employment, to protect the
confidential, proprietary and trade secret information of the Company.
     10. Non-Disparagement. Executive agrees that Executive will not at any time
defame, disparage or impugn the reputation of the Company or its services,
business affairs or financial condition, or any of the Company’s directors,
officers, employees, or representatives, in any future communications with any
person or entity, and the Company agrees not to defame, disparage or impugn the
reputation of Executive to any third parties. Company agrees to respond to any
employment inquires about Executive by only providing, pursuant to Company
policy, the dates of employment, position held, and confirmation of annual
salary/wages. “Disparage,” as used in this Agreement, means to make any
statement, written or oral, that casts another party in a negative light, or
implies or attributes any negative quality to another party. Neither this
Section 10 nor anything in this Agreement shall prohibit either party from
making truthful statements to governmental agencies or authorities as may be
required or permitted by law.
     11. Interference with Business Relations. Executive agrees to fully comply
with the terms of Section 11 of the Employment Agreement.
     12. No Filing of Claims. Each Party represents and warrants that it does
not presently have on file any claims, charges, grievances, actions, appeals or
complaints against the Released Parties or the Executive in or with any
administrative, state, federal or governmental entity, agency, board or court,
or before any other tribunal or panel of arbitrators, public or private, based
upon any actions by Released Parties or the Executive occurring prior to the
date of this Agreement. To the extent any such claims or actions do exist as of
the

4 of 6



--------------------------------------------------------------------------------



 



Effective Date of this Agreement, the Parties represents and agree to dismiss,
with prejudice, of any and all such claims, and each Party may use this
Agreement as a basis to seek such dismissal.
     13. Ownership of Claims. Each Party represents and warrants that it is the
sole and lawful owner of all rights, title and interest in and to all released
matters, claims and demands as herein contained and that there has been no
assignment or other transfer of any interest of any claim or demand which it may
have against the other Party or the Released Parties.
     14. Successors and Assigns. It is expressly understood and agreed by the
Parties that this Agreement and all of its terms shall be binding upon the
Parties’ respective representatives, heirs, executors, administrators,
successors and assigns.
     15. Applicable Law. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of California.
     16. Attorneys Fees and Costs. To the extent not covered by the terms of the
Employment Agreement, the Parties agree that if any legal action is brought
under this Agreement for an asserted breach of or to enforce the terms of this
Agreement, then the prevailing party shall be entitled to recover costs and
reasonable attorneys fees. However, to the extent the issues raised in any such
dispute are based on state or federal statutes that provide for attorneys fees
to the prevailing party, including the ADEA, then the basis for awarding such
attorneys fees shall be consistent with the applicable standards for awarding
attorneys fees to the prevailing party under those respective state or federal
statutes and applicable law.
     17. Severability. In the event any provision of this Agreement shall be
found unenforceable by a court of competent jurisdiction, the provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that Company shall receive the benefits
contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.
     18. Entire Agreement; Modification. Except for the Employment Agreement,
this Agreement (including any related equity award agreements) is intended to be
the entire agreement between the Parties relating to the termination of
employment and supersedes and cancels any and all other and prior agreements,
written or oral, between the Parties regarding the subject matter of this
Agreement. Except for the Employment Agreement, it is agreed that there are no
collateral agreements or representations, written or oral, regarding the terms
and conditions of Executive’s separation of employment from the Company and
release of all claims by Executive other than those set forth in this Agreement.
This Agreement may be amended only by a written instrument executed by all
Parties hereto.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all counterparts so
executed shall constitute one agreement binding on all of the Parties hereto.
This Agreement may be executed and transmitted either by original, facsimile, or
electronic delivery, and each such copy shall be fully binding upon receipt by
the other Party.
     20. Voluntary Agreement. Executive understands that Executive may be
waiving significant legal rights by signing this Agreement and Executive
represents and agrees that

5 of 6



--------------------------------------------------------------------------------



 



Executive has entered into this Agreement voluntarily, with a full understanding
of and in agreement with all of its terms.
     THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

            ADAM BERGER
    Dated: April 11, 2011  By:   /s/ Adam Berger                         SPARK
NETWORKS, INC.
    Dated: April 11, 2011  By:   /s/ Joshua Kreinberg         Joshua Kreinberg 
      General Counsel     

6 of 6